. Defendant appeals from a resettled order insofar as it denies her cross motion to vacate the provisions contained in a judgment theretofore entered pertaining to her eviction from premises adjudged to be held by her in trust for the plaintiff, and to save to the defendant her rights as a tenant under the regulations of the Office of Price Administration. Order, insofar as appealed from, affirmed, without costs. No opinion. Lewis, P. J., Hagarty, Johnston, Aldrich and Nolan, JJ., concur. [See post, p. 883.]